Exhibit 10.3

Performance Stock Units (Annual)

Award Date: January 26, 2017

 

LOGO [g360426g0309075409622.jpg]

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933

Re:           Lockheed Martin Corporation 2011 Incentive Performance Award Plan:

        Performance Stock Unit Award (2017-2019 Performance Period)

Dear Awardee:

On behalf of the Management Development and Compensation Committee (the
“Committee”) of the Board of Directors of Lockheed Martin Corporation, I am
pleased to tell you that you have been granted a Performance Stock Unit Award
(“PSUs”) under the Corporation’s 2011 Incentive Performance Award Plan, as
amended (the “Plan”). The purpose of this letter is to serve as the PSU Award
Agreement and to set forth your Target Award as well as the terms and conditions
to the payment of your Award. Additional terms and conditions are set forth in
the Plan and in the Prospectus relating to the Plan of which the Plan document
and this Award Agreement are a part. Your Target Award and the Prospectus are
available at http://www.stockplanconnect.com. You should retain the Prospectus
and the attached copy of the Plan in your records.

Except as described in Section 18, your Award is not effective or enforceable
until you properly acknowledge your acceptance of the Award by completing the
electronic receipt or returning an executed copy of this Award Agreement to the
Vice President of Compensation and Performance Management as instructed below as
soon as possible but in no event later than May 31, 2017. Except as described in
Section 18, if you do not properly acknowledge your acceptance of this Award
Agreement on or before May 31, 2017, this Award will be forfeited.

Assuming prompt and proper acknowledgement of your acceptance of this Award
Agreement as described above and in Section 18, this Award will be effective as
of the Award Date. Acceptance of this Award Agreement constitutes your consent
to any action taken under the Plan consistent with its terms with respect to
this Award and your agreement to be bound by the restrictions contained in
Section 18 and in Exhibit A (“Post-Employment Conduct Agreement”) and Exhibit B
(“Stock Ownership Requirements”), as amended from time to time, except where
prohibited by law.

The Corporation will comply with all applicable U.S. Tax withholding
requirements applicable to the PSUs, the DDEs, and associated Stock. Please see
the prospectus for the Plan for a discussion of certain material U.S. Tax
consequences of the Award. If you are a taxpayer in a country other than the
U.S., you agree to make appropriate arrangements with the Corporation or its
subsidiaries for the satisfaction of all income and employment tax withholding
requirements, as well as



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 2

 

social insurance contributions applicable to the PSUs, the DDEs, and associated
Stock. Please see the tax summary for your country at
http://www.stockplanconnect.com. If you are a taxpayer in a country other than
the U.S., you represent that you will consult with your own tax advisors in
connection with this Award and that you are not relying on the Corporation for
any tax advice.

Any withholding Tax on your Award will be satisfied by means of the Corporation
reducing the number of shares of Stock (and associated DDEs) deliverable to you
in respect of a vested Award. If you are an Insider at the time of income tax
withholding, the Corporation will base withholding on the highest individual tax
rate. If you are not an Insider at the time of income tax withholding, the
Corporation will base withholding on the highest individual tax rate, unless you
elect otherwise in accordance with procedures established by the Corporation
during an election window offered by the Corporation. If you elect a lower tax
rate for withholding, then you may owe additional taxes as a result of the
payment of the Award. The Corporation shall also have the right to (i) offset
any other obligation of the Corporation to you (including, but not limited to
withholding from your salary) by an amount sufficient to satisfy the Tax
withholding obligation, or (ii) require you (or your estate) to pay the
Corporation an amount equal to the Tax withholding obligation.

Capitalized terms used in this Award Agreement either shall be defined in this
Award Agreement or if not defined in this Award Agreement shall have the meaning
given to the term in the Plan. The term “Target Award” as used in this Award
Agreement refers only to the Target Award awarded to you under this Award
Agreement and the term “Award” refers only to PSUs set forth in this Award
Agreement. References to the “Corporation” include Lockheed Martin Corporation
and its Subsidiaries. Appendix A contains an index of all capitalized terms used
in this Award Agreement.

 

Section 1. Shares Awarded; Performance Period; Vesting Period; Payment of Award.

1.1    Shares Awarded.

(a)     Target Award. Your Target Award for the Performance Period under this
Award Agreement shall be the number of whole shares of Stock identified as your
Performance Stock Unit (“PSU”) Target Award in your account at
http://www.stockplanconnect.com. Your Target Award shall be composed of three
pieces:

(i)    Your Target Total Stockholder Return Performance Award (approximately 50%
of the number of shares in your Target Award);

(ii)    Your Target ROIC Performance Award (approximately 25% of the number of
shares in your Target Award);

(iii)    Your Target Cash Flow Performance Award (approximately 25% of the
number of shares in your Target Award).

The Award paid to you shall be calculated in accordance with Section 2.1. The
allocation of your Award among your Total Stockholder Return Performance Award,
your ROIC Performance Award, and your Cash Flow Performance Award will be made
by the Committee based on applicable accounting principles.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 3

 

(b)    Maximum Award. Your Maximum Award for the Performance Period under this
Award Agreement shall be the number of shares of Stock equal to 200% of your
Target Award, subject to the provisions of Section 2.1 and the caps contained
therein.

(c)    Deferred Dividend Equivalents (“DDEs”). Your Award shall include a
payment equal to the cash dividends that would have been paid to you had you
owned the numbers of whole shares of Stock equal to your final Award as
determined under Section 2.1(d), from the Award Date until the end of the
Performance Period.

1.2    Performance Period. The “Performance Period” under this Award Agreement
is the three-year performance period that runs from January 1, 2017 until
December 31, 2019.

1.3    Vesting Period. The “Vesting Period” under this Award Agreement is the
three-year period that runs from January 26, 2017 until the later of
(i) January 26, 2020, or (ii) the date on which the Committee certifies in
writing (for purposes of Section 162(m) of the Code) that an amount up to your
Maximum Award has become an Award for the Performance Period.

1.4    Payment of Award. Your Award will be paid to you in whole shares of Stock
(either in book entry or paper form). The final number of whole shares, if any,
payable to you under your Award is dependent upon the Corporation’s performance
with respect to each of the metrics described in Section 3 and Section 4, the
limits described in Section 2 and your continued employment with the Corporation
in accordance with Section 5. As a result of these requirements, the number of
whole shares of Stock you receive at the end of the Vesting Period will be
between 0% and 200% of your Target Award (based on each factor described in
Section 2.1 below) and may be smaller than your Maximum Award (or the
performance factors could result in no payment in respect of your Award). Any
certificates delivered to you may contain any legend the Corporation determines
is appropriate under the securities laws. If you are an Insider subject to the
reporting provisions of Section 16(a) of the Securities Exchange Act of 1934
(“Exchange Act”), delivery of Stock in payment of your Award for any reason may
be delayed for six months. For example, if the delivery of the Stock would
result in a nonexempt short-swing transaction under Section 16(b) of the
Exchange Act, delivery will be delayed until the earliest date upon which the
delivery either would not result in a nonexempt short-swing transaction or would
otherwise not result in liability under Section 16(b) of the Exchange Act.

 

Section 2. Calculation of Award Payments.

2.1    End of Performance Period Calculation. Following the end of the
Performance Period and prior to any shares of Stock being issued,

(a)    The Committee will calculate the Total Stockholder Return Performance
Factor (as described in Section 3.2) based on the Corporation’s performance
during the Performance Period relative to the performance of other corporations



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 4

 

which compose the “Peer Performance Group” as defined in Section 3.1. Your
Target Total Stockholder Return Performance Award (as defined in Section
1.1(a)(i)) shall be multiplied by the Total Stockholder Return Performance
Factor with the resulting number of shares to be known as the Earned Total
Stockholder Return Performance Award. Fractional shares shall be rounded up to
the next whole share. If the Corporation’s Average TSR for the three-year
Performance Period is negative, the maximum Earned Total Stockholder Return
Performance Factor shall not exceed 100%. Notwithstanding the foregoing, the
number of shares of Stock you receive as your Earned Total Stockholder Return
Performance Award shall be reduced to the extent necessary so that the Fair
Market Value of your Earned Total Stockholder Return Performance Award on the
last day of the Vesting Period does not exceed the product of (a) the Fair
Market Value of a share of Stock on the Award Date, multiplied by (b) 400%,
multiplied by (c) the number of shares in your Earned Total Stockholder Return
Performance Award.

(b)    The Committee will calculate the ROIC Performance Factor (as described in
Section 4.1) based on the Corporation’s ROIC during the Performance Period as
compared to the projected ROIC for the Performance Period as set forth in the
January 25, 2017 Committee resolution (“ROIC Target”). Your Target ROIC
Performance Award (as described in Section 1.1(a)(ii)) will be multiplied by the
ROIC Performance Factor with the resulting number of shares to be known as the
Earned ROIC Performance Award. Fractional shares shall be rounded up to the next
whole share. Notwithstanding the foregoing, the number of shares of Stock you
receive as your Earned ROIC Performance Award shall be reduced to the extent
necessary so that the Fair Market Value of your Earned ROIC Performance Award on
the last day of the Vesting Period does not exceed the product of (a) the Fair
Market Value of a share of Stock on the Award Date, multiplied by (b) 400%,
multiplied by (c) the number of shares in your Earned ROIC Performance Award.

(c)    The Committee will calculate the Cash Flow Performance Factor (as
described in Section 4.2) based on the Corporation’s cumulative Cash Flow during
the Performance Period as compared to the projected cumulative Cash Flow for the
Performance Period as set forth the January 25, 2017 Committee resolution (“Cash
Flow Target”). Your Target Cash Flow Performance Award (as described in Section
1.1(a)(iii) will be multiplied by the Cash Flow Performance Factor with the
resulting number of shares to be known as the Earned Cash Flow Performance
Award. Fractional shares shall be rounded up to the next whole share.
Notwithstanding the foregoing, the number of shares of Stock you receive as your
Earned Cash Flow Performance Award shall be reduced to the extent necessary so
that the Fair Market Value of your Earned Cash Flow Performance Award on the
last day of the Vesting Period does not exceed the product of (a) the Fair
Market Value of a share of Stock on the Award Date, multiplied by (b) 400%,
multiplied by (c) the number of shares in your Earned Cash Flow Performance
Award.

(d)    Your Earned Total Stockholder Return Performance Award, your Earned ROIC
Performance Award, and your Earned Cash Flow Performance Award shall be added
together to determine the total number of shares to be paid to you as your final
Award.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 5

 

You must (except as specified in Section 5) remain employed by the Corporation
through the last day of the Vesting Period to receive your Award. No portion of
your Award will be payable until it is fully vested in accordance with Sections
5.1 and 5.2.

2.2    Adjustment of ROIC Target and Cash Flow Target. The Committee will adjust
the ROIC Target and Cash Flow Target established as described in Section 2.1(b)
and Section 2.1(c), respectively, to account for the impact of an acquisition or
divestiture with a transaction value in excess of $1 billion at the time the
transaction takes effect.

 

Section 3. Total Stockholder Return Performance Factor.

3.1.    Peer Performance Group. The Total Stockholder Return Performance Factor
will be based upon the relative ranking of the Corporation’s Average TSR (as
defined in Section 3.2(a)) for the Performance Period to the Average TSR for
such Period for each corporation in the “Peer Performance Group.” The “Peer
Performance Group” shall consist of the corporations which compose the Standard
and Poor’s Aerospace and Defense Index reported under symbol S5AERO by Bloomberg
L.P. The Corporation’s Total Stockholder Return will be based on the performance
of the Stock. With respect to the corporations that make up the Standard and
Poor’s Aerospace and Defense Index, the Total Stockholder Return of each
corporation that is taken into account in computing the Peer Performance Group
Total Stockholder Return will be based on the equity security of the relevant
corporation that is used in computing the Standard and Poor’s Aerospace and
Defense Index.

3.2.    Calculation of Total Stockholder Return Performance Factor.

(a)    Calculation of Average TSR. During the Performance Period, the Committee
shall compute the Total Stockholder Return (as defined in the Plan and assuming
the reinvestment of any cash dividends) for the Corporation and for each other
corporation in the Peer Performance Group for 36 periods during the Performance
Period where each period begins on January 1, 2017 (based on the closing price
for the stock on December 31, 2016) and ends on the last day of each successive
calendar month in the Performance Period on which the New York Stock Exchange is
open for trading. Each such Total Stockholder Return shall be computed from data
available to the public. At the end of the Performance Period, the 36 Total
Stockholder Return figures for each corporation for the Performance Period will
be averaged to determine each corporation’s average Total Stockholder Return
(“Average TSR”) for the Performance Period. Each corporation’s Average TSR shall
be ranked among the Average TSR for each other corporation in the Peer
Performance Group on a percentile basis (using the Excel PERCENTRANK function).

(b)    Percentage Level of Target Award. Your Total Stockholder Return
Performance Factor, expressed as a percentage, will be determined under this
Section 3.2(b) (and Section 3.2(c) to the extent interpolation is necessary)
based



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 6

 

on the Percentile Ranking (as determined under Section 3.2(a)) of the
Corporation’s Average TSR for the Performance Period under the following chart:

 

Band

   Percentile Ranking   Total Stockholder
Return Performance
Factor

One

   75th - 100th   200% (Maximum)

Two

   60th   150%

Three

   50th   100%

Four

   40th   50%

Five

   35th   25% (Threshold)

(c)    Total Stockholder Return Performance Factor Interpolation. If the
Percentile Ranking as determined under Section 3.2(a) puts the Corporation over
the listed Percentile Ranking for the applicable Band (other than Band One) in
Section 3.2(b), your Total Stockholder Return Performance Factor under Section
3.2(b) shall be interpolated on a linear basis.

If the Corporation’s Average TSR for the three-year Performance Period is
negative, the maximum Total Stockholder Return Performance Factor shall not
exceed 100%.

 

Section 4. ROIC Performance Factor and Cash Flow Performance Factor.

4.1    ROIC Performance Factor. The ROIC Performance Factor will be determined
by comparing the Corporation’s ROIC for the Performance Period to the ROIC
Target and then identifying the ROIC Performance Factor based upon the factor
associated with the difference on the following table:

 

ROIC Band

   ROIC Performance
Factor

Target +³ 160 basis points

   200% (Maximum)

Target + 120 basis points

   175%

Target + 80 basis points

   150%

Target + 40 basis points

   125%

Target

   100%

Target – 10 basis points

   75%

Target – 20 basis points

   50%

Target – 30 basis points

   25% (Threshold)

(a)    ROIC Definition. For purposes of this Award Agreement, “ROIC” means
return on invested capital for the Performance Period calculated as (A) average
annual (i) net income (excluding any charge or addition to net income resulting
solely from adjustment of deferred tax assets and liabilities for the effect of
enactment of corporate tax reform and related legislation and regulations that
change the top United States federal or other national corporate income tax rate
(“Tax Reform”)) plus (ii) interest expense times one minus the average of the
highest marginal federal corporate income tax rates over the three-year
Performance Period (“Return”), divided by (B) the average thirteen quarter-end
investment balances (beginning with the quarter-end immediately preceding the
beginning of the Performance Period) consisting of (i) debt (including current
maturities of long-term debt) plus (ii) stockholders’ equity plus the
postretirement plans amounts determined quarterly as included in the
Corporation’s Statement of Stockholders’ Equity. For any year in which net
income would otherwise be



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 7

 

affected by Tax Reform, net income shall be adjusted by substituting the
effective tax rate assumed in the 2017 Long Range Plan for the actual effective
tax rate (and ignoring the adjustment under clause (i) above, if any, to the
extent necessary to avoid double counting of tax impacts).

(b)    ROIC Determination. Each component of ROIC and the calculation of any
postretirement plans amounts recorded in the Corporation’s Statement of
Stockholders’ Equity shall be determined by the Committee in accordance with
generally accepted accounting principles in the United States and be based upon
the comparable numbers reported on the Corporation’s audited consolidated
financial statements or, if audited financial statements are not available for
the date or period on which ROIC is being determined, the Committee shall make
its determination in a manner consistent with the historical practices used by
the Corporation in determining the components of ROIC and postretirement plans
amounts recorded in the Corporation’s Statement of Stockholders’ Equity for
purposes of reporting those items on its audited financial statements, as
modified by this paragraph. Notwithstanding the foregoing, ROIC will be adjusted
to exclude the impact of any change in accounting standards or adoption of any
new accounting standards that is required under generally accepted accounting
principles in the United States after January 26, 2017 and that is reported in
the Corporation’s filings with the Securities and Exchange Commission as having
a material effect on the Corporation’s consolidated financial statements. ROIC,
as included in the 2017 Long Range Plan, and the change in ROIC for purposes of
the ROIC Performance Factor, will be determined in accordance with this Section
4.1(b).

4.2    Cash Flow Performance Factor. The Cash Flow Performance Factor will be
determined by comparing the Corporation’s cumulative Cash Flow during the
Performance Period to the Cash Flow Target, and then identifying the Cash Flow
Performance Factor based upon the factor associated with the change from the
Cash Flow Target on the following table:

 

Cash Flow Band

   Cash Flow Performance Factor

Target + ³ $2.0B or more

   200% (Maximum)

Target + $1.5B

   175%

Target + $1.0B

   150%

Target + $0.5B

   125%

Target

   100%

Target – $0.2B

   75%

Target - $0.5B

   50%

Target - $0.7B

   25% (Threshold)

(a)    Cash Flow Definition. For purposes of this Award Agreement, “Cash Flow”
means net cash flow from operations, adjusted to exclude the impact of: (i) the
aggregate after tax difference between the amount forecasted in the
Corporation’s 2017 Long Range Plan to be contributed by the Corporation to the
Corporation’s defined benefit pension plans during the Performance Period and
the actual amounts contributed by the Corporation during the Performance Period;
(ii) any tax payments or tax benefits during the Performance Period associated
with the divestiture of business units, other than tax payments or tax benefits
that were included in the Corporation’s 2017 Long Range Plan; and (iii)



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 8

 

for any year in which Cash Flow would otherwise be affected by Tax Reform, the
aggregate difference between the tax payments forecasted in the 2017 Long Range
Plan and the actual tax payments (and adjusting the amount under clause
(i) above, if any, to the extent necessary to avoid double counting of tax
impacts).

(b)    Cash Flow Determination. Cash Flow shall be determined by the Committee
based upon the comparable numbers reported on the Corporation’s audited
consolidated financial statements or, if audited financial statements are not
available for the period for which Cash Flow is being determined, the Committee
shall determine Cash Flow in a manner consistent with the historical practices
used by the Corporation in determining net cash provided by operating activities
as reported in its audited consolidated statement of cash flows, in either case
as modified by this paragraph. Notwithstanding the foregoing, Cash Flow will be
adjusted to exclude the impact of any change in accounting standards or adoption
of any new accounting standards that is required under generally accepted
accounting principles in the United States after January 26, 2017 and that is
reported in the Corporation’s filings with the Securities and Exchange
Commission as having a material effect on the Corporation’s consolidated
financial statements.

4.3    Interpolation of ROIC and Cash Flow Metrics. If the change in ROIC or
Cash Flow falls between two numbers listed in the applicable table in
Section 4.1 or 4.2, the appropriate factor will be interpolated on a linear
basis. Notwithstanding the foregoing, the ROIC Performance Factor will always be
zero if the ROIC for the Performance Period falls short of the ROIC Target by
more than 30 basis points and the Cash Flow Performance Factor will always be
zero if the aggregate Cash Flow for the Performance Period falls short of the
Cash Flow Target by more than $0.7 billion.

 

Section 5. Payment of Award.

5.1.    Employment Requirement.

(a)    General Rule. In order to be eligible to receive payment of your final
Award as determined under Section 2.1(d), you must accept this Award Agreement
as described in Section 18 and remain employed by the Corporation through the
last day of the Vesting Period. Except as provided below or where prohibited by
law, if your employment as an Employee terminates during the Vesting Period, you
shall forfeit your right to receive all or any part of your Award. If you are on
Corporation-approved leave of absence at any point during the Vesting Period,
for purposes of this Award Agreement, you will be considered to still be in the
employ of the Corporation, unless otherwise provided in an agreement between you
and the Corporation.

(b)    Exceptions. Notwithstanding Section 5.1(a), if the Committee determines

(i)    that your employment as an Employee terminated, as a result of your
death, Total Disability or Retirement, or a Divestiture (each as defined in
Section 5.1(c)), or



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 9

 

(ii)    that the Corporation terminated your employment involuntarily after
July 26, 2017 (except that, if you are an employee who has been identified by
the Corporation as subject to Divestiture, “after July 26, 2017” does not apply
to you) as a result of a layoff, including through a voluntary layoff program
that constitutes a window program under Section 409A of the Code,

you shall be eligible to receive a fraction of your Award and the DDEs with
respect to such fraction. The numerator of such fraction shall equal the number
of days in the Vesting Period before your employment as an Employee terminated,
and the denominator shall equal the total number of days in the Vesting Period.
The Committee shall have complete and absolute discretion to make the
determinations called for under this Section 5.1(b), and all such determinations
shall be binding on you and on any person who claims all or any part of your
Award on your behalf as well as on the Corporation. If you terminate employment
during the Vesting Period but are eligible to receive a portion of your Award as
a result of an exception under this Section 5.1(b), payment of such portion of
your Award and DDEs shall be in full satisfaction of all rights you have under
this Award Agreement.

(c)    Special Definitions. For purposes of this Award Agreement:

(i)    Your employment as an Employee shall be treated as terminating because of
a “Total Disability” on the date you commence receiving a benefit under the
Corporation’s long-term disability plan in which you participate, or if you are
not enrolled in the Corporation’s long-term disability plan, the date on which
long-term disability benefits would commence under the plan under which you
would have been covered, had you enrolled, using the standards set forth in that
plan;

(ii)    Your employment as an Employee shall be treated as terminating as a
result of Divestiture if the Corporation divests all or substantially all of a
business operation of the Corporation and such divestiture results in the
termination of your employment with the Corporation and a transfer of such
employment to the other party in the Divestiture. A “Divestiture” shall mean a
transaction that results in the transfer of control of the business operation
divested to any person, corporation, association, partnership, joint venture,
limited liability company or other business entity of which less than 50% of the
voting stock or other equity interests are owned or controlled directly or
indirectly by the Corporation, by one or more of the Corporation’s Subsidiaries
or by any combination thereof; and

(iii)    Your employment as an Employee shall be treated as terminating because
of “Retirement” if the effective date of your termination of employment is after
July 26, 2017 and (1) after you reach age 65, or (2) after you reach age 55 and
have (at the time of your termination) completed at least ten years of service
with the Corporation. The effective date of your termination is the first of the
month following the date you terminate services with the Corporation.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 10

 

(d)    Resignation or Termination before January 26, 2020.

(i)    Except where prohibited by law, if you resign or your employment
otherwise terminates before January 26, 2020, other than on account of death,
Total Disability, layoff, Retirement or Divestiture (as described above) or
Change in Control (as described below), you will forfeit your right to receive
all or any part of your Award on the date of your termination.

(ii)    Except where prohibited by law, if your employment terminates before
January 26, 2020, by action of the Corporation due to your misconduct, then you
will forfeit your right to receive all or any part of your Award on the date of
your termination. If your employment terminates due to your misconduct after
July 26, 2017, but before January 26, 2020, then you will not be eligible to
receive a fraction of your Award pursuant to Section 5.1(b) of the Award
Agreement, even if at the time of your termination due to misconduct you have
attained (i) age 55 and ten years of service, or (ii) age 65. The business area
or Enterprise Operations review committee responsible for determinations of
misconduct, or the Committee if you are an Elected Officer, will determine if
your employment terminates due to misconduct.

(e)    Rules Applicable to Canadian Employees. If you are employed in Canada,
for purposes of the Award Agreement, the date of termination of employment will
be the last day of actual and active employment. For the avoidance of doubt,
except as may be required by applicable minimum standards legislation, no period
of notice or payment in lieu of notice that is given or that ought to have been
given under any applicable law or contract in respect of such termination of
employment that follows or is in respect of a period after your last day of
actual and active employment, if any, will be considered as extending your
period of employment for the purposes of determining your entitlement under this
Agreement.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 11

 

5.2.    Payment Rules.

(a)    Vesting. If you are eligible to receive an Award under Section 5.1(a) or
a fraction of an Award under Section 5.1(b), your Award shall vest on the last
day of the Vesting Period.

(b)    Method of Payment. Your Award shall be paid in whole shares of Stock.
DDEs on the shares underlying your Award, if any, shall be paid in cash. In the
event of your death, your payment will be made to your estate.

(c)    Timing of Payment. You shall have the right to receive your Award plus
DDEs as soon as administratively practicable following the Vesting Period, but
no later than 60 days after the date on which the Committee certifies in writing
(for purposes of Section 162(m) of the Code) that your Target Award has become
an Award for the Performance Period (for taxpayers in Canada or as otherwise
required by local country law, no later than December 31st of the year in which
your Award is certified).

5.3.    Cutback. Any payment called for under Section 5.2 will be reduced to the
extent that such payment together with payments attributable to any other
Share-Based Awards that are granted during 2017 as Performance-Based Awards
exceeds 1,000,000 shares of Stock. Amounts in excess of 1,000,000 shares shall
be forfeited. Any DDEs on forfeited shares shall also be forfeited.

 

Section 6. No Assignment – General Creditor Status.

You shall have no right to assign any interest you might have in all or any part
of the Target Award or Award which has been granted to you under this Award
Agreement and any attempt to do so shall be null and void and shall have no
force or effect whatsoever. Furthermore, all payments called for under this
Award Agreement shall be made from the Corporation’s general assets, and your
right to payment from the Corporation’s general assets shall be the same as the
right of a general and unsecured creditor of the Corporation. Until a share of
Stock is delivered to you, you generally will not have the rights and privileges
of a stockholder. In particular, you will not have the right to vote your PSUs
on any matter put to the stockholders of the Corporation; you may not sell,
transfer, assign, pledge, use as collateral or otherwise dispose of or encumber
PSUs; and you will not have the right to receive any dividends paid to
stockholders or dividend equivalents on the PSUs.

 

Section 7. Plan.

This Award Agreement shall be subject to all of the terms and conditions set
forth in the Plan.

 

Section 8. Change in Control.

8.1.    Change in Control during the Performance Period.

(a)    In the event of a consummation of a Change in Control during the
Performance Period, your Target Award (and DDEs) will become vested (i) on



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 12

 

the effective date of the Change in Control if the PSUs are not assumed,
continued, or equivalent restricted securities are not substituted for your PSUs
by the Corporation or its successor, or (ii) if the PSUs are assumed, continued
or substituted by the Corporation or its successor, on the effective date of
your involuntary termination other than for Cause (not including death or Total
Disability) or your voluntary termination with Good Reason, in either case,
within the 24-month period following the consummation of the Change in Control;
provided that any such termination is also a “separation from service” under
Code section 409A.

(b)    In the event the PSUs vest in accordance with this Section 8.1 (whether
immediately following the Change in Control or following your termination), the
shares of Stock or equivalent substituted securities in which you have become
vested and DDEs shall be delivered to you within 14 days of the date on which
you become vested.

8.2.    Change in Control during the Vesting Period.

(a)    In the event of a consummation of a Change in Control after the end of
the Performance Period but during the Vesting Period, you will vest in your
Target Award (and DDEs) (i) on the effective date of the Change in Control if
the PSUs are not assumed or continued or equivalent restricted securities are
not substituted for your PSUs by the Corporation or its successor, or (ii) on
the earlier of the end of the Vesting Period or the effective date of your
termination if the PSUs are assumed, continued or substituted for, upon your
involuntary termination other than for Cause (not including death or Total
Disability) or your voluntary termination with Good Reason, in either case,
prior to the end of the Vesting Period.

(b)    In the event the PSUs vest in accordance with this Section 8.2 (whether
immediately following the Change in Control or following your termination), the
shares of Stock or equivalent substituted securities in which you have become
vested and DDEs shall be delivered to you within 14 days of the date on which
you become vested.

8.3     Special Definitions. For purposes of this Award Agreement:

(a) “Cause” shall mean either of the following:

(i)    Conviction for an act of fraud, embezzlement, theft or other act
constituting a felony (other than traffic-related offenses or as a result of
vicarious liability); or

(ii)    Willful misconduct that is materially injurious to the Corporation’s
financial position, operating results or reputation; provided, however that no
act or failure to act shall be considered “willful” unless done, or omitted to
be done, by you (a) in bad faith; (b) for the purpose of receiving an actual
improper personal benefit in the form of money, property or services; or (c) in
circumstances where you had reasonable cause to believe that the act or failure
to act was unlawful.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 13

 

(b)    “Good Reason” shall mean, without your express written consent, the
occurrence of any one or more of the following after the Change in Control:

(i)    A material and substantial reduction in the nature or status of your
authority or responsibilities;

(ii)    A material reduction in your annualized rate of base salary;

(iii)    A material reduction in the aggregate value of your level of
participation in any short or long term incentive cash compensation plan,
employee benefit or retirement plan or compensation practices, arrangements, or
policies;

(iv)    A material reduction in the aggregate level of participation in
equity-based incentive compensation plans; or

(v)    Your principal place of employment is relocated to a location that is
greater than 50 miles from your principal place of employment on the date the
Change in Control is consummated.

Your continued employment following an event that would constitute a basis for
voluntary termination with Good Reason shall not constitute Good Reason if you
consent to, or waive your rights with respect to any circumstances constituting
Good Reason. In addition, the occurrence of an event described in (i) through
(v) shall constitute the basis for voluntary termination for Good Reason only if
you provide written notice of your intent to terminate employment within 90 days
of the first occurrence of such event and the Corporation has had at least 30
days from the date on which such notice is provided to cure such occurrence. If
you do not terminate employment for Good Reason within 180 days after the first
occurrence of the applicable grounds, then you will be deemed to have waived
your right to terminate for Good Reason with respect to such grounds.

8.4.    Special Rule. Notwithstanding Section 8.1 or 8.2, if a payment in
accordance with those provisions would result in a nonexempt short-swing
transaction under Section 16(b) of the Exchange Act, then the date of
distribution to you shall be delayed until the earliest date upon which the
distribution either would not result in a nonexempt short-swing transaction or
would otherwise not result in liability under Section 16(b) of the Exchange Act.

 

Section 9. Amendment and Termination.

As provided in Section 9 of the Plan, the Board of Directors may at any time
amend, suspend or discontinue the Plan and the Committee may at any time amend
this Award Agreement. Notwithstanding the foregoing, no such action by the Board
of Directors or the Committee shall amend Sections 1, 2, 3, 4, or 5 in a manner
adverse to you or reduce the amount payable hereunder in a material manner
without your written consent. For this purpose, a change in the amount payable
hereunder that occurs solely by reason of a change in the date or form of
payment due to Section 409A of the Code or Section 16 of the Exchange Act shall
in no case be treated as a reduction prohibited by this Section 9. Thus, for
example, if an amount payable by reason of Section 8 is delayed by an amendment
to this Award Agreement or other action undertaken to



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 14

 

comply with Section 409A of the Code and the amount payable is reduced solely by
reason of a corresponding delay in the date of valuation of a share of Stock,
such a change shall not be treated as a reduction prohibited by this Section 9.
This Section 9 shall be construed and applied so as to permit the Committee to
amend this Award Agreement at any time in any manner reasonably necessary or
appropriate in order to comply with the requirements of Section 16 of the
Exchange Act and of Section 409A of the Code, including amendments regarding the
timing and form of payments hereunder.

 

Section 10. Data Privacy Consent For Employees Located Outside Of The United
States.

To the extent recognized under applicable law, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your personal data as described in this Award Agreement by and
among the Corporation for the exclusive purpose of implementing, administering
and managing your participation in the Plan.

You understand that the Corporation holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares or directorships held in the
Corporation, details of all awards or any other entitlement to shares awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Corporation may elect to administer the
settlement of any award. You understand that Data will be held only as long as
is necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

 

Section 11. No Assurance of Employment; No Right to an Award; Value of Award.

Nothing contained in the Plan or in this Award Agreement shall confer upon you
any right to continue in the employ or other service of the Corporation or
constitute any contract (of employment or otherwise) or limit in any way the
right of the Corporation to



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 15

 

change your compensation or other benefits or to terminate your employment with
or without cause. You acknowledge and agree as follows:

(a)    the Plan is discretionary in nature and that the Board of Directors may
amend, suspend, or terminate it at any time;

(b)    the grant of the PSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of any PSUs, or benefits in
lieu of any PSUs even if PSUs have been granted repeatedly in the past;

(c)    all determinations with respect to such future PSUs, if any, including
but not limited to the times when PSUs shall be granted or when PSUs shall vest,
will be at the sole discretion of the Committee;

(d)    your participation in the Plan is voluntary;

(e)    the value of the PSUs is an extraordinary item of compensation, which is
outside the scope of your employment contract (if any), except as may otherwise
be explicitly provided in your employment contract;

(f)    the PSUs are not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service, or similar payments, or bonuses,
long-service awards, pension or retirement benefits;

(g)    the PSUs shall expire upon termination of your employment for any reason
except as may otherwise be explicitly provided in the Plan and this Award
Agreement;

(h)    the future value of the shares is unknown and cannot be predicted with
certainty; and

(i)    no claim or entitlement to compensation or damages arises from the
termination of the PSUs or diminution in value of the PSUs or Stock and you
irrevocably release the Corporation from any such claim that may arise.

 

Section 12. Conflict.

In the event of a conflict between this Award Agreement and the Plan, the Plan
document shall control.

 

Section 13. Compliance with Section 409A of the Code.

It is the intent of the Company that your Award not be subject to taxation under
Section 409A(a)(1) of the Code. Nevertheless, in the event that your Award is or
could be subject to Section 409A of the Code, as determined by the Senior Vice
President, Human Resources, in consultation with the General Tax Counsel or his
or her delegate, the following rules apply: (i) the Award will be interpreted
and administered to meet the requirements of Sections 409A(a)(2), (3) and (4) of
the Code and thus to be exempt from taxation under Section 409A(a)(1) of the
Code; (ii) no Award payment will be made on account of your termination of
employment unless the termination of employment



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 16

 

constitutes a “separation from service” under Code section 409A(a)(2)(a)(i); and
(iii) if you are a “specified employee” within the meaning of Code section 409A,
any payment in respect of this Award made on account of a termination of
employment will be delayed for six (6) months following such termination of
employment, and then made at the earliest date permitted by Section 409A of the
Code.

 

Section 14. Post-Employment Covenants & Stock Ownership Requirements.

Except where prohibited by law, by accepting this Award Agreement as described
in Section 18, you agree to the terms of the Post-Employment Conduct Agreement
contained in Exhibit A to this Award Agreement and you acknowledge receipt of
the Stock Ownership Requirements (“Ownership Requirements”) attached as Exhibit
B to this Award Agreement and agree to comply with such Ownership Requirements
as amended from time to time. If you are not a Vice President (or above) on
January 26, 2017, but you are promoted to Vice President (or above) prior to
January 26, 2020, the Ownership Requirements as in effect at that time shall
become applicable to you on the date of your promotion to Vice President (or
above).

 

Section 15. English Language.

You have received the terms and conditions of this Award Agreement and any other
related communications, and you consent to having received these documents, in
English. If you have received this Award Agreement or any other documents
related to the Plan translated into a language other than English, and if the
translated version is different from the English version, the English version
will control.

Quebec Residents Only: The Parties have agreed that this Award Agreement, the
Plan as well as any notice, document or instrument relating to them be drawn up
in English only. You acknowledge that, upon your reasonable request, the
Corporation will provide a French translation of such documents to you. Les
parties aux présentes ont convenu que la présente accord, le “Plan,” ainsi que
tous autres avis, actes ou documents s’y rattachant soient rédigés en anglais
seulement. Vous reconnaissez que, à votre demande raisonnable, “the Corporation”
fournit une traduction française de ces documents à vous.

 

Section 16. Currency Exchange Risk.

If your functional currency is not the U.S. dollar, you agree and acknowledge
that you will bear any and all risk associated with the exchange or fluctuation
of currency associated with the Award (the “Currency Exchange Risk”). You waive
and release the Corporation and its subsidiaries from any potential claims
arising out of the Currency Exchange Risk.

 

Section 17. Exchange Control Requirements.

You agree and acknowledge that you will comply with any and all exchange control
requirements applicable to the Award and any resulting funds including, without
limitation, reporting or repatriation requirements.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 17

 

Section 18. Execution; Acceptance; Electronic Delivery.

By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.stockplanconnect.com) as well as to electronic delivery of the
Corporation’s annual report on Form 10-K, annual proxy statement and quarterly
reports on Form 10-Q. This consent can only be withdrawn by written notice to
the Vice President of Compensation and Performance Management at the address
noted below. The Corporation may, in its sole discretion, decide to deliver any
documents related to the Award under the Plan or future Awards that may be
awarded under the Plan by electronic means or request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through
any on-line or electronic system established and maintained by the Corporation
or another third party designated by the Corporation.

No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Performance Management as
soon as possible but in no event later than May 31, 2017. Acceptance of this
Award Agreement must be made only by you personally or by a person acting
pursuant to a power of attorney in the event of your inability to acknowledge
your acceptance (and not by your estate, your spouse or any other person) and
constitutes your consent to any action taken under the Plan consistent with its
terms with respect to this Award. Notwithstanding the foregoing, this Award will
be enforceable and deemed accepted, and will not be forfeited, if you are unable
to accept this Award Agreement personally by May 31, 2017 due to your death,
disability, incapacity, deployment in the Armed Forces, or similar unforeseen
circumstance as determined by the Corporation in its discretion. The Committee
has authorized electronic means for the delivery and acceptance of this Award
Agreement. If you desire to accept this Award, you must acknowledge your
acceptance and receipt of this Award Agreement, either electronically or by
signing and returning a copy of this letter on or before May 31, 2017, as
follows:

 

  •   Electronic Acceptance: Go to http://www.stockplanconnect.com; or

 

  •   By Mail: Nick Lossia, Vice President of Compensation and Performance
Management, Lockheed Martin Corporation, Mail Point 126, 6801 Rockledge Drive,
Bethesda, MD 20817.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 18

 

Assuming prompt and proper acknowledgment of this Award Agreement as described
in Section 18, this Award will be effective as of the Award Date.

 

Sincerely, Patricia L. Lewis Senior Vice President, Human Resources

(For written acceptance, please complete, sign, and return by mail.)

 

Acknowledged by:    

 

   

 

Signature     Date

 

   

 

Print Name     Employee ID



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 19

 

Appendix A

Capitalized Terms

 

Average TSR

  § 3.2(a)

Award

  6th ¶

Award Date

  Header

Cash Flow

  § 4.2(a)

Cash Flow Performance Factor

Cash Flow Target

 

§ 4.2

§ 2.1(c)

Cause

  § 8.3(a)

Change in Control

  Plan

Code

  Plan

Committee

  1st ¶

Corporation

  6th ¶

DDE

  § 1.1(c)

Divestiture

  § 5.1(c)(ii)

Earned Cash Flow Performance Award

  §2.1(c)

Earned ROIC Performance Award

  §2.1(b)

Earned Total Stockholder Return Performance Award

  §2.1(a)

Employee

  Plan

Exchange Act

  Plan

Fair Market Value

  Plan

Good Reason

  § 8.3(b)

Insider

  Plan

Maximum Award

  § 1.1(b)

Peer Performance Group

  § 3.1

Performance-Based Award

  Plan

Performance Period

  § 1.2

Plan

  1st ¶

PSU

  § 1.1(a)

Retirement

  § 5.1(c)(iii)

Return

  § 4.1(a)

ROIC

  § 4.1(a)

ROIC Performance Factor

ROIC Target

Share-Based Awards

 

§ 4.1

§ 2.1(b)

Plan

Stock

  Plan

Target Award

  6th ¶§ 1.1(a)

Target Cash Flow Performance Award

  § 1.1(a)(iii)

Target ROIC Performance Award

  § 1.1(a)(ii)

Target Total Stockholder Return Performance Award

  § 1.1(a)(i)

Total Disability

  § 5.1(c)(i)

Total Stockholder Return

  Plan; § 3.2(a)

Total Stockholder Return Performance Factor

  § 3.1; § 3.2

Vesting Period

  § 1.3



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 20

 

Exhibit A

Post-Employment Conduct Agreement

(PSU Grant)

This Post-Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of January 26, 2017, (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of performance restricted stock units to me under the Award Agreement (the
“PSUs”) pursuant to the Lockheed Martin Corporation 2011 Incentive Performance
Award Plan, as amended (the “Plan”). References to the “Corporation” shall
include Lockheed Martin Corporation and its Subsidiaries. By accepting the PSUs,
I agree as follows:

 

  1.    Restrictions Following Termination of Employment.

(a)    Covenant Not To Compete - Without the express written consent of the
”Required Approver” (as defined in Section 6), during the one-year period (or
two-year period for Elected Officers) following the date of my termination of
employment (the “Termination Date”) with the Corporation, I will not, directly
or indirectly, be employed by, provide services to, or advise a “Restricted
Company” (as defined in Section 6), whether as an employee, advisor, director,
officer, partner or consultant, or in any other position, function or role that,
in any such case,

(i)    oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6) of or by the Restricted Company, or

(ii)    would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c)) of the Corporation (including but not
limited to technical information or intellectual property, strategic plans,
information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.

Section 1(a)(i) and (ii) shall not apply to residents of California.

To the extent permitted by applicable law, including but not limited to any
applicable rules governing attorney conduct (such as the ABA Model Rules of
Professional Conduct and state versions thereof), Sections 1(a)(i) and (ii) and
Section 1(b) relating to non-solicitation, shall apply to individuals who are
employed by the Corporation in an attorney position and whose occupation during
the one-year (or two-year, for Elected Officers) period following employment
with the Corporation does not include practicing law.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 21

 

In lieu of Section 1(a)(i) and (ii), as well as Section 1(b) relating to
non-solicitation, the following Section 1(a)(iii) shall apply to individuals who
are employed by the Corporation in an attorney position, and whose occupation
during the one-year (or two-year, for Elected Officers) period following
employment with the Corporation includes practicing law.

(iii)    Post-Employment Activity As a Lawyer – I acknowledge that as counsel to
the Corporation, I owe ethical and fiduciary obligations to the Corporation and
that at least some of these obligations will continue even after my Termination
Date with the Corporation. I agree that after my Termination Date I will comply
fully with all applicable ethical and fiduciary obligations that I owe to the
Corporation. To the extent permitted by applicable law, including but not
limited to any applicable rules governing attorney conduct, I agree that I will
not:

 

  (a) Represent any client in the same or a substantially related matter in
which I represented the Corporation where the client’s interests are materially
adverse to the Corporation; or

 

  (b) Disclose confidential information relating to my representation of the
Corporation, including the disclosure of information that is to the disadvantage
of the Corporation, except for information that is or becomes generally known.

The Corporation’s Senior Vice President, General Counsel, and Corporate
Secretary or the General Tax Counsel, as applicable, will determine in his or
her discretion whether an individual is employed by the Corporation in an
attorney position.

(b)    Non-Solicit – Without the express written consent of the Required
Approver, during the one-year period (two-year period for Elected Officers)
following the Termination Date, I will not (i) interfere with any contractual
relationship between the Corporation and any customer, supplier, distributor or
manufacturer of or to the Corporation to the detriment of the Corporation or
(ii) induce or attempt to induce any person who is an employee of the
Corporation to perform work or services for any entity other than the
Corporation.

(c)    Protection of Proprietary Information – Except to the extent required by
law, following my Termination Date, I will have a continuing obligation to
comply with the terms of any non-disclosure or similar agreements that I signed
while employed by the Corporation committing to hold confidential the
“Confidential or Proprietary Information” (as defined below) of the Corporation
or any of its affiliates, subsidiaries, related companies, joint ventures,
partnerships, customers, suppliers, partners, contractors or agents, in each
case in accordance with the terms of such agreements. I will not use or disclose
or allow the use or disclosure by others to any person or entity of Confidential
or Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President, General Counsel and



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 22

 

Corporate Secretary as to the existence of the obligation and will cooperate
with any reasonable request by the Corporation for assistance in seeking to
protect the information. All materials to which I have had access, or which were
furnished or otherwise made available to me in connection with my employment
with the Corporation shall be and remain the property of the Corporation. For
purposes of this PECA, “Confidential or Proprietary Information” means
Proprietary Information within the meaning of CRX-015C (a copy of which has been
made available to me), including but not limited to information that a person or
entity desires to protect from unauthorized disclosure to third parties that can
provide the person or entity with a business, technological, or economic
advantage over its competitors, or which, if known or used by third parties or
if used by the person’s or entity’s employees or agents in an unauthorized
manner, might be detrimental to the person’s or entity’s interests. Confidential
or Proprietary Information may include, but is not limited to:

(i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

(ii) existing or contemplated technical information and documentation pertaining
to technology, know how, equipment, machines, devices and systems, computer
hardware and software, compositions, formulas, products, processes, methods,
designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes.

(d)    No Disparagement – Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its directors, officers, employees,
technology, products or services with respect to any matter whatsoever.

(e)    Cooperation in Litigation and Investigations – Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2.    Consideration and Acknowledgement. I acknowledge and agree that the
benefits and compensation opportunities being made available to me under the
Award Agreement are in addition to the benefits and compensation opportunities
that otherwise are or would be available to me in connection with my employment
by the Corporation and that the grant of the PSUs is expressly made contingent
upon my agreements with the Corporation set forth in this PECA. I acknowledge
that the scope and duration of the



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 23

 

restrictions in Section 1 are necessary to be effective and are fair and
reasonable in light of the value of the benefits and compensation opportunities
being made available to me under the Award Agreement. I further acknowledge and
agree that as a result of the high level executive and management positions I
hold with the Corporation and the access to and extensive knowledge of the
Corporation’s Confidential or Proprietary Information, employees, suppliers and
customers, these restrictions are reasonably required for the protection of the
Corporation’s legitimate business interests.

3.    Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a)    If I become (or currently am) an Insider (as defined in the Plan) or
receive a PSU Award, I agree, upon demand by the Corporation, to forfeit, return
or repay to the Corporation the “Benefits and Proceeds” (as defined below) in
the event any of the following occur:

(i) I breach any of the covenants or agreements in Section 1;

(ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission;

(iii) The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Corporation’s financial position or reputation; or

(iv) Under such other circumstances specified by final regulation issued by the
Securities and Exchange Commission entitling the Corporation to recapture or
clawback “Benefits and Proceeds” (as defined below).

(b)    The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

(c)    For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I own Stock issued in respect of vested PSUs, such Stock; (ii) to the
extent I no longer own the shares of Stock of the Corporation issued in respect
of the PSUs, cash in an amount equal to the greater of (x) the value of such
Stock on the date the associated PSUs vested (which, unless otherwise determined
by the Management Development and Compensation Committee of the Board of
Directors of the Corporation, shall be equal to the closing price of the shares
of



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 24

 

Common as finally reported by the New York Stock Exchange on such date), and
(y) the proceeds received in connection with the disposition of such Stock; and
(iii) to the extent I have not earned the PSUs fully, all of my remaining
rights, title or interest in my Award and any accrued dividend equivalents with
respect thereto.

4.    Injunctive Relief. I acknowledge that the Corporation’s remedies at law
may be inadequate to protect the Corporation against any actual or threatened
breach of the provisions of Section 1 or the conduct described in Section 3(a),
and, therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a)), the Corporation shall be entitled to injunctive
relief in its favor and to specific performance without proof of actual damages
and without the requirement of the posting of any bond or similar security.

5.    Invalidity; Unenforceability. It is the desire and intent of the parties
that the provisions of this PECA shall be enforced to the fullest extent
permissible. Accordingly, if any particular provision of this PECA is
adjudicated to be invalid or unenforceable, this PECA shall be deemed amended to
delete the portion adjudicated to be invalid or unenforceable, such deletion to
apply only with respect to the operation of this provision in the particular
jurisdiction in which such adjudication is made.

6.    Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable. For purposes of this PECA, the
following terms have the meanings given below:

(a)    “Restricted Company” means The Boeing Company, General Dynamics
Corporation, Northrop Grumman Corporation, the Raytheon Company, United
Technologies Corporation, Honeywell International Inc., BAE Systems Inc., L-3
Communications Corporation, the Harris Corporation, Thales, Airbus Group, Inc.,
Textron Inc., Finmeccanica SpA, Leidos Holdings, Inc. and (i) any entity
directly or indirectly controlling, controlled by, or under common control with
any of the foregoing, and (ii) any successor to all or part of the business of
any of the foregoing as a result of a merger, reorganization, consolidation,
spin-off, split-up, acquisition, divestiture, or similar transaction.

(b)    “Competitive Products or Services” means products or services that
compete with, or are an alternative or potential alternative to, products sold
or services provided by a subsidiary, business area, division or operating unit
or business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 25

 

a subsidiary, business area, division or operating unit of the Corporation for
which I had access (or was required or permitted such access in the performance
of my duties or responsibilities with the Corporation) to Confidential or
Proprietary Information of the Corporation at any time during the two-year
period ending on the Termination Date.

(c)    “Required Approver” means:

(i) with respect to the Chairman, President and Chief Executive Officer, the
Management and Development Committee of the Corporation’s Board of Directors;

(ii) with respect to an Elected Officer, the Corporation’s Chairman, President
and Chief Executive Officer; or

(iii) with respect to all other employees, the Senior Vice President, Human
Resources of the Corporation.

(d)    “Elected Officer” means an officer of the Corporation who was elected to
his or her position by the Corporation’s Board of Directors.

 

  7. Miscellaneous.

(a)    The Plan, the Award Agreement (with Exhibit B) and this PECA constitute
the entire agreement governing the terms of the award of the PSUs to me.

(b)    This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law. Any enforcement of, or challenge to, this
PECA may only be brought in the Circuit Court of Maryland or the United States
District Court for the District of Maryland. Both parties consent to the proper
jurisdiction and venue of the Circuit Court of Maryland and the United States
District Court for the District of Maryland for the purpose of enforcing or
challenging this PECA.

(c)    This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d)    This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of PSU under the
Award Agreement and is not contingent on the vesting of my PSU Award.



--------------------------------------------------------------------------------

Award Date: January 26, 2017

Page 26

 

Exhibit B

Stock Ownership Requirements

Lockheed Martin’s Stock Ownership Requirements for Key Employees apply to all
senior level positions of Vice President and above. This reflects the
expectations of our major stockholders that management demonstrate its
confidence in Lockheed Martin through a reasonable level of personal share
ownership. This practice is consistent with other major U.S. corporations which
link some portion of personal financial interests of key employees with those of
shareholders.

Stock Ownership Requirements

 

Title

   Annual Base Pay Multiple

Chairman, President and Chief Executive Officer

   6 times

Chief Operating Officer

   5 times

Chief Financial Officer

   4 times

Executive Vice Presidents

   3 times

Senior Vice Presidents

   2 times

Other Elected Officers

   2 times

Other Vice Presidents

   1 times

Satisfaction of Requirements

Covered employees may satisfy their ownership requirements with common stock in
these categories:

 

  •   Shares owned directly.

 

  •   Shares owned by a spouse or a trust.

 

  •   Shares represented by monies invested in 401(k) Company Common Stock Funds
or comparable plans.

 

  •   Share equivalents as represented by income deferred to the Company Stock
Investment Option of the Deferred Management Incentive Compensation Plan
(DMICP).

 

  •   Unvested Restricted Stock Units

Key employees will be required to achieve the appropriate ownership level within
five years and are expected to make continuous progress toward their target.
Appointment to a new level will reset the five year requirement. Unexercised
options prior to vesting are not counted toward meeting the guidelines.

Holding Period

Covered employees must retain net vested Restricted Stock Units and Performance
Stock Units and the net shares resulting from any exercise of stock options if
the ownership requirements are not yet satisfied.

Covered employees are asked to report annually on their progress toward
attainment of their share ownership goals.